Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.

Response to Arguments
Applicant's amendments filed on 4/13/2021 are acknowledged and applicant’s Terminal Disclaimer filed on 4/13/2021 overcomes the following set forth in the previous Office Action:
The claims 1, 4-10, 13-15 and 18-19 being rejected under the Nonstatutory Double Patenting rejection.
Applicant's arguments filed on 4/13/2021 have been fully considered but they are not persuasive in regard to art rejection. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments.

References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Roller, US 20150278977 A1, published on October 1, 2015, hereinafter Roller,
Harding, US 20140314283 A1, published on October 23, 2014, hereinafter Harding, and 
Kim et al., US 20150116086 A1, published on April 30, 2015, hereinafter Kim.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-10, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roller, in view of Harding, and further in view of Kim.
Regarding claim 1, Roller discloses a user identity determining method (Roller: “method for detecting a potential match between a candidate facial image and a dataset of facial images” (Abstract)), comprising: 
acquiring target multidimensional feature information of a target user, wherein the target multidimensional feature information comprises at least two types of feature information in at least one of biometric feature information or non-biometric feature information; (Roller: “These implementations may be useful for gathering biometrics of a person at, for example, a point of entry to determine whether the person (i.e., a probe) is included in a list (i.e., a dataset) of persons of interest (i.e., entries). These implementations of the invention vary widely from determining whether the person is a known terrorist or an employee or an invited guest to a party.” [0031]. “FIG. 4 illustrates a probe 410 and an entry 420 (from a dataset not otherwise illustrated) according to various implementations of the invention. Probe 410 includes an identifier 417 and three facial images 415, namely an image 415A, an image 4158, and an image 415C. Entry 420 likewise includes an identifier 427 and three facial images 425, namely, an image 425A, an image 425B, and an image 425C.” [0033]. “In addition, in some implementations of the invention, other information, metadata (data not related to the person such as date, time, location associated with the biometric for example), other biodata (e.g., age, gender, weight, height, hair color, skin color, race, etc.) may be used to adjust or scale, for example, the scores determined in operation 890. In addition, in some implementations of the invention, spectral clustering over different types of biometrics may be used to further enhance matching or fraud detection.” [0051].)
comparing the target multidimensional feature information with multidimensional feature information of a plurality of designated users, respectively, to obtain a comparison result; (Roller: Fig. 2. “Comparison 200 tests a supernode 210 (referred to herein as probe 210) against one or more other supernodes 220, (referred to herein as entries 220 (illustrated in FIG. 2 as an entry 220A, and entry 220B, an entry 220C, . . . and an entry 220N) of a dataset 230. Probe 210 may include one or more probe biometrics 215 (illustrated as a probe biometric 215A, a probe biometric 215B and a probe biometric 215C) and entry 220 may include one more entry biometrics 225 (illustrated as an entry biometric 225A, an entry biometric 225B, and an entry biometric 225C). … Biometrics 215, 225 may correspond to different captures of a same type of biometric (i.e., different facial images of the same person, for example) or different types of biometrics (i.e., a facial image, a fingerprint, etc.).” [0028].) and 
determining an identity of the target user based on the comparison result, (Roller: “In these implementations, probe 210 is spectrally clustered against entry 220 to identify whether any graph results in one cluster (probe 210 exists in dataset 230) or whether all graphs result in two clusters (probe 210 does not exist in dataset 230). These implementations may be useful for gathering biometrics of a person at, for example, a point of entry to determine whether the person (i.e., a probe) is included in a list (i.e., a dataset) of persons of interest (i.e., entries). These implementations of the invention vary widely from determining whether the person is a known terrorist or an employee or an invited guest to a party.” [0031])
wherein the comparing the target multidimensional feature information with multidimensional feature information of a plurality of designated users, respectively, to obtain a comparison result comprises: 
determining a plurality of Roller: [0028])
comparing the plurality of Roller: Fig. 2, [0028, 0031, 0051]. “Comparison 200 tests a supernode 210 (referred to herein as probe 210) against one or more other supernodes 220, (referred to herein as entries 220 (illustrated in FIG. 2 as an entry 220A, and entry 220B, an entry 220C, . . . and an entry 220N) of a dataset 230. Probe 210 may include one or more probe biometrics 215 (illustrated as a probe biometric 215A, a probe biometric 215B and a probe biometric 215C) and entry 220 may include one more entry biometrics 225 (illustrated as an entry biometric 225A, an entry biometric 225B, and an entry biometric 225C)… Biometrics 215, 225 may correspond to different captures of a same type of biometric (i.e., different facial images of the same person, for example) or different types of biometrics (i.e., a facial image, a fingerprint, etc.).” ([0028]). “These implementations may be useful for gathering biometrics of a person at, for example, a point of entry to determine whether the person (i.e., a probe) is included in a list (i.e., a dataset) of persons of interest (i.e., entries).” ([0031]). “For example, matching or fraud detection based on a first biometric (e.g., images) may be further processed, either serially or in parallel or only those having scores that exceed a thresholds, by matching or fraud detection based on a second biometric (e.g., fingerprints).” [0051])
comparing particular feature information in the target multidimensional feature information with particular feature information of the plurality of first users, respectively, for determining similarity values of the target user with respect to the plurality of first users; (Roller: [0051]) and 
determining the similarity values of the target user with respect to the plurality of first users as the comparison result. (Roller: [0035, 0051])
Roller does not disclose explicitly but Harding teaches, in the same field of endeavor of image processing and particularly searching a biometric database, comparing the plurality of index features with a plurality of index features of the plurality Harding: using staged approach as shown in Figs. 2-7 and using (composite) index features as discussed in the related paragraphs. For example, “one or more non-biometric characteristics of a person to be identified or verified are identified, followed by developing an index based on the identified one or more non-biometric characteristics.” [0044]. Here, the “index based on the identified one or more non-biometric characteristics” is interpreted as a first type of the claimed “composite index feature”.  “The biometric probe templates may include 2D face, 3D face, iris, retina, finger vein, palm vein, single fingerprint, fingerprints, scans of the flat of a palm, writers palm, hand geometry, dental records, signature, voice, nuclear DNA, mitochondrial DNA, keystroke, gait, smell, and/or any other biometric feature that can be digitally analyzed.” [0048]. “Continuing the process, all stored templates of type modality one in template data cache 114 are compared (step 316) against the captured biometric probe(s).” [0049]. “Subsequently, all templates of modality two may be compared against the captured biometric probe(s) for that modality.” [0051]. “Subsequently, all templates of modality three are compared against the captured biometric probe(s) for that modality.” [0053]. “After the last result set is obtained, all possible matches are sorted (step 322) by modality, weight, score or all scores may be fused for each possible identity match and sorted by highest probability, known as biometric fusion score.” [0054]. Here, the biometric probes in [0049, 0051, 0053] are interpreted as a second type of the claimed “composite index feature”. “As in FIG. 4, three modalities are included: face, iris and finger. First result set 208 is stored in memory and merged with second result set 212. Further on, the merge between first result set 208 and second result set 212 is merged with last result set 216. The final result set 500 comprises first result set 208, second result 212, and last result set 216.” [0059]. Here, the “face, iris and finger” together (see Fig. 5) are interpreted as a third type of the claimed “composite index feature”. “A first biometric modality for the person is captured and compared against templates of the same modality stored in a biometric database to return a first result set 208 that contains two results. A second level of nested search is applied using demographic/non-biometric data such as sex. A second result set 212 is returned containing a single result that verifies the identity of the person.” [0060]. Here, the “first biometric modality” and “demographic/non-biometric data such as sex” together are interpreted as a fourth type of the claimed “composite index feature”. “The present invention also provides a parallel technique for searching a multi-modal biometric system. Here, biometric inputs (i.e., probes or captures) are acquired for a first and at least a second biometric modality. … A list is returned of potential biometric matches based on the combination of the first and at least second subset by taking an intersection or union of the at least two subsets.” [0061]. Here, “the combination of the first and at least second subset by taking an intersection or union of the at least two subsets” is interpreted as a fifth type of the claimed “composite index feature”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roller’s disclosure with Harding’s teachings by combining the user identity determining method (from Roller) with the technique of staged approach and index features comprising a composite index feature (from 
The only difference between the combination of Roller and Harding (or Roller {modified by Harding}) and the claimed invention is that Roller {modified by Harding} does not disclose explicitly a composite index feature for feature information of different users occurring at a same time, which is, however, well known and commonly practiced in the image processing art, particularly for security authentication using complex biometric information, as evidenced by the prior art reference of Kim. (Kim: [0126]. Here “a combination of fingerprints of different users” is interpreted as the claimed “composite index feature for feature information of different users occurring at a same time”. The claimed feature of the “different users occurring at a same time” is at least implied by, for example, the following disclosure: “the item is unlocked only when two persons gather and thus, an effect of sentimentality may be provided.”)
Kim: [0126]). 
Therefore, it would have been obvious to combine Roller with Harding and Kim to obtain the invention as specified in claim 1. 
Regarding claim 4

comparing particular feature information in the target multidimensional feature information with particular feature information of the plurality of second users, respectively, and determining similarity values of the target user with respect to the plurality of second users; (Roller: [0035, 0051]) and 
determining the similarity values of the target user with respect to the plurality of second users as the comparison result. (Roller: [0035, 0051])
The reasoning and motivation to combine is similar to that of claim 3.
The only difference between the claimed invention and the disclosure of Roller {modified by Harding and Kim} is that the claimed invention further narrows down the users based on their historical behavior data. However, Roller’s disclosed invention would “determine whether a candidate facial image (or multiple facial images) of a person taken, for example, at point of entry corresponds to one or more facial images stored in a dataset of persons of interest (e.g., suspects, criminals, terrorists, employees, VIPs, "whales," etc.).” (Roller: Abstract) Harding teaches in the background of invention that “the Integrated Automated Fingerprint Identification System (IAFIS) is a national automated fingerprint identification and criminal history system maintained by the Federal Bureau of Investigation (FBI). IAFIS is the largest biometric database in the world, housing the fingerprints and criminal histories of over 75 million subjects in the criminal master file, 39 million civil prints and fingerprints from 73,000 known and suspected terrorists processed by the U.S. or by international law enforcement agencies. On average, IAFIS receives over 160,000 tenprint fingerprint submissions per Harding: [0007]) The fingerprint search of IAFIS database is effectively using “historical behavior data” (i.e., “criminal history”) to narrow down “suspects, criminals, terrorists”. Harding’s disclosure is partly based on the need to search IAFIS database and thus applies to the fingerprint search of IAFIS database. Harding indeed teaches biometric database search using fingerprints. (Harding: Fig. 5, [0009, 0044, 0065]) The application of Harding’s disclosure to the fingerprint search of IAFIS database, as it clearly intends to (Harding: [0007]), would effectively narrow down the users based on their historical behavior data (i.e., criminal history) as claimed in claim 4. 
In light of above discussions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roller’s {modified by Harding and Kim} disclosure with Harding’s further teachings by combining the user identity determining method (from Roller {modified by Harding and Kim}) with the technique of fingerprint search of criminal history database (from Harding) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the user identity determining method would still work in the way according to Roller {modified by Harding and Kim} and the technique of fingerprint search of criminal history database would continue to function as taught by Harding. In fact, the inclusion of Harding's technique of fingerprint search of criminal history database would provide a practical and/or alternative implementation of the user identity determining method by quickly identify users with criminal histories and thus would enable a much more efficient user identity determining method. 

Regarding claim 5, Roller {modified by Harding and Kim} discloses the method according to claim 1, wherein the plurality of index features further comprise at least one of: a single index feature for a same type of feature information, or a composite index feature for at least two types of feature information occurring at a same time. (Harding: Figs. 2-7 and related paragraphs. See also discussions in regard to claim 1.)
Regarding claim 6, Roller {modified by Harding and Kim} discloses the method according to claim 1, wherein the biometric feature information comprises at least one of: face feature information, body feature information, gait feature information, cloth feature information, age feature information, or gender feature information; and the non-biometric feature information comprises at least one of: user identification (ID) information, geographical location information, or time information, wherein the user ID information comprises one or more of a user mobile phone number, a user identity number, and user mobile phone media access control (MAC) information. (Roller: [0051].)
Regarding claim 7, Roller {modified by Harding and Kim} discloses the method according to claim 6, wherein when the target multidimensional feature information comprises geographical location information of the target user, the determining a plurality of index features of the target user based on the target multidimensional feature information comprises: determining a level 1 geographical location index feature of the target user based on the geographical location information of the target user; determining the level 1 geographical location index feature and a level 2 geographical Harding: Figs. 4-7, [0044, 0065]. For example, “to narrow the results to a certain country, state, city, zip code and/or any other geographic data.”)
Regarding claim 8, Roller {modified by Harding and Kim} discloses the method according to claim 6, wherein when the target multidimensional feature information comprises biometric feature information of the target user, the determining the plurality of index features of the target user based on the target multidimensional feature information comprises: performing a principal component analysis (PCA) on the biometric feature information of the target user to obtain reduced-dimensionality features of the biometric feature information; bucketizing the reduced-dimensionality features in a plurality of buckets representing the biometric feature information; and determining IDs of the plurality of buckets as the plurality of index features of the target user. (Harding: Figs. 4-7, [0009, 0044, 0065]. The staged approach discussed above in regard to claim 3 is also a form of principal component analysis with each of, for example, face, iris and finger in Fig. 4, serves as a principal component on the biometric feature information.)
Regarding claim 9, Roller {modified by Harding and Kim} discloses the method according to claim 2, wherein the determining an identity of the target user based on the comparison result comprises: determining an identity of a user corresponding to a largest similarity value which is greater than a preset threshold in the comparison result as the identity of the target user. (Roller: [0035, 0051].)
Claims 10 and 13-14 (Roller: processor [0052]) (Harding: computer or processor in Fig. 1, [0036, 0038]) are similarly analyzed and rejected as corresponding method claims 1 and 4-5.
Claims 15 and 18-19 (Roller: processor [0052]) (Harding: computer or processor in Fig. 1, [0036, 0038]) are similarly analyzed and rejected as corresponding method claims 1 and 4-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FENG NIU/Primary Examiner, Art Unit 2669